DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-4, 6, 9, 14, and 17 have been amended.
Claims 1-20 are currently pending and addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. (US 2019/0243371), hereinafter referred to as Nister, in view of Lin et al. (US 2018/0267144), hereinafter referred to as Lin. Nister and Lin are both considered analogous to the claimed invention because they are in the same field of object detection systems for vehicles.

Regarding claim 1, Nister teaches:
An obstacle detection system for a host vehicle ("Embodiments of the present disclosure relate to analyzing safety procedures of a vehicle and objects in an environment for obstacle avoidance. Systems and methods are disclosed for obstacle avoidance using trajectories representative of safety procedures projected forward in time to ensure that an autonomous vehicle is capable of implementing the safety procedure at all times to avoid collisions with objects in the environment." – see at least Nister: paragraph 0006),
said system comprising: a vehicle navigation system comprising: (a) a vehicle trajectory detector ("The system may then determine states and safety procedures for each object (perceived and unperceived, static and moving) in the environment, and generate a virtual representation of the points in space-time the objects will occupy (e.g., for each object, an object-occupied trajectory(ies)) when executing their respective safety procedures." – see at least Nister: paragraph 0008 lines 8-14),
(b) a geolocator circuit ("The route planner may use the information from the map perceiver 116, the map manager 118, and/or the localization manger 120, among other information, to generate a planned path that may consist of GNSS waypoints (e.g., GPS waypoints)." – see at least Nister: paragraph 0068 lines 5-9) (The examiner notes that the GNSS as taught by Nister corresponds to the claimed geolocator circuit),
and (c) a clock output ("The sensor manager 108 may also update sensor packets corresponding to the sensor data with timestamps to help inform processing of the sensor data by various components, features, and functionality of the autonomous vehicle system 100." – see at least Nister: paragraph 0060 lines 12-16) (The examiner notes that the ability to include timestamps with sensor data as taught by Nister indicates the use of a clock or equivalent element for tracking time);
an energy emitting type sensor ("active sensor") to transmit energy (Tx Signal) towards a direction in a field of view of said active sensor and to receive a Tx Signal reflection (Rx Signal) reflected off of objects present within the field of view ("For example, and with reference to FIG. 11C, the sensor data may be generated (e.g., perpetually, at intervals, based on certain conditions) by global navigation satellite system (GNSS) sensor(s) 1158, RADAR sensor(s) 1160, ultrasonic sensor(s) 1162, LIDAR sensor(s) 1164, ... and/or other sensor types." – see at least Nister: paragraph 0059 lines 3-12) (The examiner notes that the RADAR sensors, ultrasonic sensors, and LIDAR sensors as taught by Nister correspond to the claimed energy emitting type sensor),
wherein the field of view is directed towards a front of the host vehicle ("The image may have been captured by a front facing sensor on the vehicle 102." – see at least Nister: paragraph 0201 lines 14-16)

Nister does not explicitly disclose, but Lin teaches:
and said active sensor is digitally configurable to operate according to at least two different operating regimes ("Examples of the invention are described with reference to a reconfigurable radar unit that includes a radar sensitivity monitor and architecture reconfiguration control unit and is capable of switching between a plurality of radar operational modes in a real-time manner." – see at least Lin: paragraph 0019 lines 6-10);
and an active sensor controller configured to select an operating regime for said digitally configurable active sensor based on a ruleset which factors one or more navigation system outputs provided by said vehicle navigation system ("In examples of the invention, 814 includes dynamically re-configuring at least a portion (and in some operational modes, all) of at least one of the mixed analog and baseband integrated circuit and signal processor circuit to effect a change in the radar operational mode in response to the monitored radar performance." – see at least Lin: paragraph 0063 lines 8-13) (The examiner notes that the monitored radar performance as taught by Lin corresponds to an output provided by a vehicle navigation system).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nister with these above aforementioned teachings from Lin to include an active sensor configurable to operate according to at least two different operating regimes based on outputs provided by a vehicle navigation system. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lin’s reconfigurable radar unit with Nister’s obstacle avoidance system in order to enable the obstacle sensing system to select from a plurality of operational modes (“The present invention provides a radar unit, integrated circuit and method of operation with a new radar architecture that supports multiple radar operational modes, a mmW Tx/Rx integrated circuit, an analog/mixed signal baseband circuit and a method for selecting a radar operational mode from a plurality of radar operational modes” – see at least Lin: paragraph 0009 lines 1-6). Doing so would provide the benefit of allowing the operational mode to be reconfigured in response to undesirable sensor performance (“In this manner, a large number of radar operational modes is supported and can be dynamically adopted by the reconfigurable radar unit, dependent upon any prevailing radar performance condition.” – see at least Lin: paragraph 0022 lines 11-14).

Regarding claim 2, Nister in view of Lin teaches all of the elements of the current invention as stated above. Further, Nister teaches:
wherein said active sensor is of a sensor type selected from the group consisting of: (1) Radar, (2) Lidar, and (3) Sonar ("For example, and with reference to FIG. 11C, the sensor data may be generated (e.g., perpetually, at intervals, based on certain conditions) by global navigation satellite system (GNSS) sensor(s) 1158, RADAR sensor(s) 1160, ultrasonic sensor(s) 1162, LIDAR sensor(s) 1164, ... and/or other sensor types." – see at least Nister: paragraph 0059 lines 3-12),

Regarding claim 7, Nister in view of Lin teaches all of the elements of the current invention as stated above. Nister does not explicitly disclose, but Lin teaches:
wherein said active sensor is a multi-modulation radar and said active sensor controller causes the radar to switch between two or more operating standards selected from the group consisting of: (1) Frequency Modulated Constant Wave (FMCW), (2) Orthogonal Frequency Division Multiplexing (OFDM), and (3) Pulse Doppler, and Step Frequency or Frequency Hopping (SF/FH) ("In some examples, the plurality of radar operational modes may include more than two radar operational modes, for example two or more than two from a group of: frequency modulated continuous wave (FMCW), pulse mode continuous wave (PMCW), frequency shift keyed (FSK), ultra-wideband (UWB) impulse radar, Pulse Doppler radar." – see at least Lin: paragraph 0024 lines 1-7).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nister with these above aforementioned teachings from Lin to include that the radar may switch between two or more operating standards, including Frequency Modulated Continuous Wave and Pulse Doppler. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lin’s reconfigurable radar unit with Nister’s obstacle avoidance system in order to leverage the advantages of each operating mode and avoiding disadvantageous operating modes which may impair performance in certain scenarios (“It is envisaged, in some examples, that the architecture herein described may be used, say as a FMCW where more output power is concentrated in one frequency, so it has a better range performance, but where it may be more susceptible to interference from the same type of interfering radar.” – see at least Lin: paragraph 0032 lines 12-17). Doing so would provide the benefit of allowing the operational mode to be reconfigured in response to undesirable sensor performance (“In this manner, a large number of radar operational modes is supported and can be dynamically adopted by the reconfigurable radar unit, dependent upon any prevailing radar performance condition.” – see at least Lin: paragraph 0022 lines 11-14).

Regarding claim 8, Nister in view of Lin teaches all of the elements of the current invention as stated above. Nister does not explicitly disclose, but Lin teaches:
The system according to claim 1, further comprising an active sensor output processor functionally associated with said active sensor and adapted to process active sensor output signals from said active sensor at least partially based on a ruleset which factors one or more system outputs provided by said vehicle navigation system ("In this manner, in one example, the radar sensitivity monitor and architecture reconfiguration control unit 260 supports a dynamically selectable 77-81 GHz mmW radio frequency (RF) radar architecture that supports the processing of multiple possible radar signal types." – see at least Lin: paragraph 0034 lines 9-13).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nister with these above aforementioned teachings from Lin to include an active sensor output processor adapted to process output signals from the active sensor. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lin’s processors which are compatible with a reconfigurable radar unit with Nister’s obstacle avoidance system in order to allow the sensor output signal to be processed for each of the variety of operational modes (“In some examples, a signal processing IC is located on the single chip to enable re-configurability amongst the different, multiple operational modes to serve a wide range of radar applications.” – see at least Lin: paragraph 0019 lines 20-24). Doing so would provide the benefit of allowing the sensor output signal to be processed for any desired operational mode which is selected according to sensor performance (“In this manner, a large number of radar operational modes is supported and can be dynamically adopted by the reconfigurable radar unit, dependent upon any prevailing radar performance condition.” – see at least Lin: paragraph 0022 lines 11-14).

Regarding claim 14, Nister in view of Lin teaches all of the elements of the current invention as stated above. Nister does not explicitly disclose, but Lin teaches:
wherein said active sensor is a radar adapted to transmit and receive electromagnetic signals within each of two or more frequency bands ("The frequency band of 76-81 GHz has been allocated for such radar operation, with 76-77 GHz dedicated for long-range operation and 77-81 for mid-range and short-range automotive radar operation." – see at least Lin: paragraph 0002 lines 9-13)
and said controller is adapted to select in which band the active sensor is operating based on information provided by said navigation system ("In examples of the invention, 814 includes dynamically re-configuring at least a portion (and in some operational modes, all) of at least one of the mixed analog and baseband integrated circuit and signal processor circuit to effect a change in the radar operational mode in response to the monitored radar performance." – see at least Lin: paragraph 0063 lines 8-13).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nister with these above aforementioned teachings from Lin to include an active sensor adapted to operate within each of two or more frequency bands, and to select the frequency band based on information provided by the navigation system. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lin’s reconfigurable radar unit with Nister’s obstacle avoidance system in order to allow the frequency band to be selected such that it is advantageous for a given operating scenario ("The frequency band of 76-81 GHz has been allocated for such radar operation, with 76-77 GHz dedicated for long-range operation and 77-81 for mid-range and short-range automotive radar operation." – see at least Lin: paragraph 0002 lines 9-13). Doing so would provide the benefit of allowing the frequency band to be reconfigured in response to undesirable sensor performance (“In this manner, a large number of radar operational modes is supported and can be dynamically adopted by the reconfigurable radar unit, dependent upon any prevailing radar performance condition.” – see at least Lin: paragraph 0022 lines 11-14).

Regarding claim 19, Nister in view of Lin teaches all of the elements of the current invention as stated above. Nister does not explicitly disclose, but Lin teaches:
wherein said active sensor output processor is further adapted to distinguish between a received (Rx) signal which originated as a Transmission (Tx) from by said active sensor and a received signal which originated from an interfering signal source ("In some examples, it is envisaged that the radar unit may also be re-configured to operate in a time division duplex (TDD) mode of operation, across some, many or all of the different operation modes. In this manner, operating in a TDD mode may lower the chances of being jammed by interference." – see at least Lin: paragraph 0062 lines 1-6).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nister with these above aforementioned teachings from Lin to include adapting the active sensor system to distinguish between a received signal which originated from the active sensor and a received signal from an interfering source. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lin’s reconfigurable radar unit with Nister’s obstacle avoidance system in order to allow the system to select an operational mode which diminishes the effects of interfering signals (“Similarly, the architecture herein described may be used, say, as a UWB impulse radar when it also has a low power consumption and may be needed to provide a wide coverage in azimuth angle but only provide range information (hence it is robust against interference, and is a useful option to use for short distance target detection, such as a parking and stop and go sensor).” – see at least Lin: paragraph 0032 lines 25-31). Doing so would provide the benefit of allowing the active sensor to be reconfigured in response to recognizing the presence of an interfering signal (“In some examples, the radar unit may be reconfigured in-situ by the user or the main processor of the vehicle, dependent upon a type of interference or jamming signal that the radar unit encounters, as well as any real-time operational environment that the radar unit detects or is configured for.” – see at least Lin: paragraph 0032 lines 1-6).

Regarding claim 20, Nister in view of Lin teaches all of the elements of the current invention as stated above. Nister does not explicitly disclose, but Lin teaches:
wherein said active sensor output processor or said active sensor controller are configured to mitigate interference to the operation of said active sensor from external signal sources ("For example, in an urban area with dense traffic, the sensitivity of one particular operation mode may be degraded due to mutual interference of other vehicles. In this situation, the digital signal processor control unit 352 or the vehicle user may reconfigure the reconfigurable radar unit to function in a different operational mode that is less susceptible to the particular type of interference encountered." – see at least Lin: paragraph 0064 lines 11-17).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nister with these above aforementioned teachings from Lin to include adapting the active sensor system to mitigate interference caused by external signal sources. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lin’s reconfigurable radar unit with Nister’s obstacle avoidance system in order to allow the system to select an operational mode which diminishes the effects of interfering signals (“Similarly, the architecture herein described may be used, say, as a UWB impulse radar when it also has a low power consumption and may be needed to provide a wide coverage in azimuth angle but only provide range information (hence it is robust against interference, and is a useful option to use for short distance target detection, such as a parking and stop and go sensor).” – see at least Lin: paragraph 0032 lines 25-31). Doing so would provide the benefit of allowing the active sensor to be reconfigured in response to recognizing the presence of an interfering signal (“In some examples, the radar unit may be reconfigured in-situ by the user or the main processor of the vehicle, dependent upon a type of interference or jamming signal that the radar unit encounters, as well as any real-time operational environment that the radar unit detects or is configured for.” – see at least Lin: paragraph 0032 lines 1-6).

Claims 3-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nister in view of Lin, further in view of Woodington et al. (US 2007/0152870), hereinafter referred to as Woodington. Woodington is considered analogous to the claimed invention because it is in the same field of object detection systems for vehicles.

Regarding claim 3, Nister in view of Lin teaches all of the elements of the current invention as stated above. Nister does not explicitly disclose, but Woodington teaches:
wherein the ruleset of said active sensor controller factors one or more navigation system outputs selected from the group consisting of: (a) present time; (b) host vehicle location; and (c) host vehicle trajectory ("In one embodiment, the vehicle radar system determines whether a vehicle in which the detection system is disposed is traveling along an open highway or along a traffic filled city road. If the vehicle is traveling along an open highway, then the vehicle radar system operates in a first operating mode. On the other hand, if the vehicle in which the vehicle radar system is disposed is traveling along a city rode, then the vehicle radar system operates in a second operating mode." – see at least Woodington: paragraph 0005 lines 8-16) (The examiner notes that whether the vehicle is traveling along an open highway or along a traffic filled city road as taught by Woodington corresponds to the claimed host vehicle location).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nister with these above aforementioned teachings from Woodington to enable the active sensor to select an operating mode based on navigation system outputs, wherein the navigation system outputs include a host vehicle location. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Woodington’s vehicle radar system having multiple operating modes with Nister’s obstacle avoidance system in order to enable the operating mode to be selected based on an environment detected by a vehicle navigation system (“In accordance with the present invention, a vehicle radar system includes a processing system which operates in one of a plurality of operating modes which are selected based upon an environment (or changes to an environment) surrounding the vehicle radar system.” – see at least Woodington: paragraph 0004 lines 1-5). Doing so would provide the benefit of allowing the system to select a beneficial operating mode to suit the detected environment (“In accordance with a further aspect of the present invention, a method of operating a vehicle radar system includes detecting an environment in which the vehicle radar system is disposed and selecting a mode of operation for the vehicle detection system based upon the detected environment.” – see at least Woodington: paragraph 0005 lines 1-6).

Regarding claim 4, Nister in view of Lin, further in view of Woodington, teaches all of the elements of the current invention as stated above. Nister does not explicitly disclose, but Lin teaches:
wherein said active sensor controller is configured to adjust a characteristic of the Tx Signal of said active sensor based on the one or more navigation system outputs ("In examples of the invention, 814 includes dynamically re-configuring at least a portion (and in some operational modes, all) of at least one of the mixed analog and baseband integrated circuit and signal processor circuit to effect a change in the radar operational mode in response to the monitored radar performance." – see at least Lin: paragraph 0063 lines 8-13).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nister with these above aforementioned teachings from Lin to include adjusting the characteristics of the signal transmitted by the active sensor based on outputs from the navigation system. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lin’s reconfigurable radar unit with Nister’s obstacle avoidance system in order to enable the obstacle sensing system to select from a plurality of operational modes, each with a specific set of transmission signal characteristics (“The analog and mixed signal baseband integrated circuit includes, in a transmit side, a plurality of radar signal generator circuits; and a multiplexer coupled to the plurality of radar signal generator circuits and configured to select a radar signal generated by one of the plurality of radar signal generator circuits for transmission by the reconfigurable radar unit.” – see at least Lin: paragraph 0027 lines 3-9). Doing so would provide the benefit of allowing the transmission signal characteristics to be reconfigured in response to undesirable sensor performance (“In this manner, a large number of radar operational modes is supported and can be dynamically adopted by the reconfigurable radar unit, dependent upon any prevailing radar performance condition.” – see at least Lin: paragraph 0022 lines 11-14).

Regarding claim 5, Nister in view of Lin, further in view of Woodington, teaches all of the elements of the current invention as stated above. Nister does not explicitly disclose, but Lin teaches:
wherein the adjustable characteristic of the Tx Signal is selected from group consisting of: (1) transmission modulation or coding regime of the Tx Signal, (2) a transmission direction or scanning pattern of the Tx Signal, (3) transmission timing ("DM") of the Tx Signal, and (4) transmission polarization of the Tx Signal ("In this second example of the UWB pulse mode of operation, a pulsed modulation radar signal is generated through a high frequency switching circuit and short pulse generation circuit inside the power amplifier 322, which modulates the transmitting signal by turning it ‘on’ and ‘off’." – see at least Lin: paragraph 0042 lines 8-13) (The examiner notes that the power amplifier modulating the transmitting signal as taught by Lin corresponds to the claimed transmission modulation).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nister with these above aforementioned teachings from Lin to include adjusting the transmission modulation of the active sensor transmission signal. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lin’s reconfigurable radar unit with Nister’s obstacle avoidance system in order to enable the active sensor to transmit signals based on a plurality of frequency-modulated waveforms (“In some examples, the waveform generator 342 may be designed to support multiple continue waveform modes, such as FMCW mode by generating various frequency-modulated waveforms (e.g. a sawtooth (up or down) or triangular waveform), a frequency shift keyed (FSK) mode by generating stepped frequency modulated waveforms, and/or linearly frequency-stepped waveform (LFSW), which is a combination of FMCW and FSK.” – see at least Lin: paragraph 0058 lines 2-10). Doing so would provide the benefit of allowing the frequency modulation method to be reconfigured in response to undesirable sensor performance (“In this manner, a large number of radar operational modes is supported and can be dynamically adopted by the reconfigurable radar unit, dependent upon any prevailing radar performance condition.” – see at least Lin: paragraph 0022 lines 11-14).

Regarding claim 6, Nister in view of Lin, further in view of Woodington, teaches all of the elements of the current invention as stated above. Nister does not explicitly disclose, but Lin teaches:
wherein said active sensor controller is configured to adjust Rx Signal receiver circuit operation of said active sensor corresponding to any Tx Signal adjustments ("The analog and mixed signal baseband integrated circuit further includes, in a receive side, a plurality of radar baseband programmable circuits; and a demultiplexer coupled to the plurality of radar baseband programmable circuits and configured to select one of the plurality of radar baseband programmable circuits for processing a received radar signal based on the transmission by the reconfigurable radar unit." – see at least Lin: paragraph 0027 lines 9-16).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nister with these above aforementioned teachings from Lin to include adjusting the receiving circuit based on adjustments to the transmission signal. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Lin’s reconfigurable radar unit with Nister’s obstacle avoidance system in order to enable the obstacle sensing system to support the receive signals produced by each of the selectable operating modes ("The analog and mixed signal baseband integrated circuit further includes, in a receive side, a plurality of radar baseband programmable circuits; and a demultiplexer coupled to the plurality of radar baseband programmable circuits and configured to select one of the plurality of radar baseband programmable circuits for processing a received radar signal based on the transmission by the reconfigurable radar unit." – see at least Lin: paragraph 0027 lines 9-16). Doing so would provide the benefit of allowing the receiving circuit to be adjusted according to reconfiguring transmission signal characteristics in response to undesirable sensor performance (“In this manner, a large number of radar operational modes is supported and can be dynamically adopted by the reconfigurable radar unit, dependent upon any prevailing radar performance condition.” – see at least Lin: paragraph 0022 lines 11-14).

Regarding claim 9, Nister in view of Lin, further in view of Woodington, teaches all of the elements of the current invention as stated above. Nister does not explicitly disclose, but Woodington teaches:
wherein the ruleset of said active sensor output processor factors one or more navigation system outputs selected from the group consisting of: (a) present time (b) host vehicle location; and(c) host vehicle trajectory ("In one embodiment, the vehicle radar system determines whether a vehicle in which the detection system is disposed is traveling along an open highway or along a traffic filled city road. If the vehicle is traveling along an open highway, then the vehicle radar system operates in a first operating mode. On the other hand, if the vehicle in which the vehicle radar system is disposed is traveling along a city rode, then the vehicle radar system operates in a second operating mode." – see at least Woodington: paragraph 0005 lines 8-16) (The examiner notes that whether the vehicle is traveling along an open highway or along a traffic filled city road as taught by Woodington corresponds to the claimed host vehicle location).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nister with these above aforementioned teachings from Woodington to enable the active sensor output processor to be operated based on navigation system outputs, wherein the navigation system outputs include a host vehicle location. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Woodington’s vehicle radar system having multiple operating modes with Nister’s obstacle avoidance system in order to enable the operating mode to be selected based on an environment detected by a vehicle navigation system (“In accordance with the present invention, a vehicle radar system includes a processing system which operates in one of a plurality of operating modes which are selected based upon an environment (or changes to an environment) surrounding the vehicle radar system.” – see at least Woodington: paragraph 0004 lines 1-5). Doing so would provide the benefit of allowing the system to select a beneficial operating mode to suit the detected environment (“In accordance with a further aspect of the present invention, a method of operating a vehicle radar system includes detecting an environment in which the vehicle radar system is disposed and selecting a mode of operation for the vehicle detection system based upon the detected environment.” – see at least Woodington: paragraph 0005 lines 1-6).

Regarding claim 10, Nister in view of Lin, further in view of Woodington, teaches all of the elements of the current invention as stated above. Further, Nister teaches:
wherein processing of active sensor output signals includes detecting an alert condition, maneuvering the host vehicle and/or stopping the host vehicle ("FCW systems are designed to alert the driver to a hazard, so that the driver can take corrective action." – see at least Nister: paragraph 0301 lines 1-2),
maneuvering the host vehicle and/or stopping the host vehicle ("The system may then determine a safety procedure for the vehicle (e.g., at high speeds, lining up with a current lane and braking until completely stopped, at low speeds, pulling to the side of road then braking, etc.) based on the scenario" – see at least Nister: paragraph 0052 lines 6-9).

Regarding claim 11, Nister in view of Lin, further in view of Woodington, teaches all of the elements of the current invention as stated above. Further, Nister teaches:
wherein said navigation system is functionally associated with a digital road map ("A world model manager 122 may be used to generate, update, and/or define a world model." – see at least Nister: paragraph 0061 lines 1-2) (The examiner notes that the world model as taught by Nister corresponds to the claimed digital road map)
and wherein active sensor output processing includes detecting obstacles around a host vehicle and estimating a position of the obstacle within a reference frame defined by the road map ("The world model manager 122 may use information generated by and received from an obstacle perceiver 110, a path perceiver 112, a wait perceiver 114, and/or a map perceiver 116. For example, the world model may be defined, at least in part, based on affordances for obstacles, paths, and wait conditions that can be perceived in real-time or near real-time by the obstacle perceiver 110, the path perceiver 112, the wait perceiver 114, and/or the map perceiver 116." – see at least Nister: paragraph 0061 lines 2-10).

Regarding claim 12, Nister in view of Lin, further in view of Woodington, teaches all of the elements of the current invention as stated above. Further, Nister teaches:
wherein active sensor output processing further includes estimating a velocity vector ("The state determiner 132 may determine a state of the actors (e.g., the vehicle 102 and the objects 106, static or dynamic) in the environment. The state of each actor may generally include a location, a speed, a direction (e.g., direction of travel), a velocity, an acceleration(s) (e.g., scalar, rotational, etc.), and/or other information about the state of the actors." – see at least Nister: paragraph 0081 lines 6-12)
and trajectory of the obstacle within the reference frame defined by the road map ("With reference to two or more actors, and with respect to FIG. 3D, the trajectory generator 138 may generate the trajectories 306 and 308 for the vehicle 102, and may generate the trajectories 312 and 314 for the object 106 (which may be another vehicle, in this example)." – see at least Nister: paragraph 0111 lines 1-5).

Regarding claim 13, Nister in view of Lin, further in view of Woodington, teaches all of the elements of the current invention as stated above. Further, Nister teaches:
wherein active sensor output processor is further adapted to generate an alert notification if the estimated trajectory of the detected obstacle and the trajectory of the host vehicle intersect ("When the AEB system detects a hazard, it typically first alerts the driver to take corrective action to avoid the collision" – see at least Nister: paragraph 0302 lines 7-9).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nister in view of Lin, further in view of Schoor (US 2021/0364626), hereinafter referred to as Schoor. Schoor is considered analogous to the claimed invention because it is in the same field of object detection systems for vehicles.

Regarding claim 15, Nister in view of Lin teaches all of the elements of the current invention as stated above. Nister does not explicitly disclose, but Schoor teaches:
wherein said active sensor is adapted to operate within different frequency bands at different angles relative to a host vehicle ("For example, the evaluation of the signals of the evaluation channels may be carried out at a respective frequency position for a respective evaluation channel, different frequency positions for respective evaluation channels being selected as a function of an angle hypothesis or angle range hypothesis at least for one angle hypothesis or angle range hypothesis." – see at least Schoor: paragraph 0013 lines 1-7).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nister with these above aforementioned teachings from Schoor to operate the active sensor at different frequency bands at different angles relative to a host vehicle. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Schoor’s angle-resolving radar sensor with Nister’s obstacle avoidance system in order to allow the system to select at least two distinct frequency positions at which the active sensor may operate for at least two distinct angles or angle ranges (“In one advantageous specific embodiment of the present invention, the control and evaluation unit is designed to select in the aforementioned operating mode for at least one evaluation channel distances or frequency positions that differ from one another at least for two angle hypotheses or angle range hypotheses.” – see at least Schoor: paragraph 0022). The selected frequency position for each angle may be based on a distance to an obstacle along said angle (“The different frequency positions fa(i) correspond to different individual distances di.” – see at least Schoor: paragraph 0038 lines 10-11). Doing so would provide the benefit of allowing the frequency to be adjusted for each specific radar target to improve the accuracy of estimating the angle of the radar target (“An object of the present invention is to provide a radar sensor that permits a simple and exact angle estimation, even in the case of large antenna arrays and signals having a high bandwidth.” – see at least Schoor: paragraph 0011).

Regarding claim 16, Nister in view of Lin, further in view of Schoor, teaches all of the elements of the current invention as stated above. Nister does not explicitly disclose, but Schoor teaches:
wherein said controller configures said active sensor to operate in a first frequency band at angles towards the left side of a host vehicle and to operate in a second frequency band at angles towards the right side of a host vehicle ("Thus, for a range of −30° to +30°, a vector may be directly assembled in each case from the same frequency position of the signals, for a range of +30° to +60° a shift of the frequency position representative for the respective evaluation channel for the range may be taken into consideration, etc." – see at least Schoor: paragraph 0041 lines 1-6) (The examiner notes that the teachings of Schoor include an embodiment in which the radar may operate in one frequency position for a range which includes the left side of a host vehicle (for example, -90° to 0°) and a second frequency position for a range which includes the right side of a host vehicle (for example, 0° to +90°)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nister with these above aforementioned teachings from Schoor to operate the active sensor at different frequency bands at angles toward the left side of a host vehicle than at angles toward the right side of a host vehicle. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Schoor’s angle-resolving radar sensor with Nister’s obstacle avoidance system in order to allow the system to select two distinct frequency positions at which the active sensor may operate for each of the left and right side of a host vehicle (“In one advantageous specific embodiment of the present invention, the control and evaluation unit is designed to select in the aforementioned operating mode for at least one evaluation channel distances or frequency positions that differ from one another at least for two angle hypotheses or angle range hypotheses.” – see at least Schoor: paragraph 0022). The two distinct frequency positions may be based on a recognizing on obstacle towards the left side of the vehicle which is a different distance away than the distance to another obstacle which is towards the right side of the vehicle (“The different frequency positions fa(i) correspond to different individual distances di.” – see at least Schoor: paragraph 0038 lines 10-11). Doing so would provide the benefit of allowing the frequency to be adjusted for each specific radar target to improve the accuracy of estimating the angle of the radar target (“An object of the present invention is to provide a radar sensor that permits a simple and exact angle estimation, even in the case of large antenna arrays and signals having a high bandwidth.” – see at least Schoor: paragraph 0011).

Regarding claim 17, Nister in view of Lin, further in view of Schoor, teaches all of the elements of the current invention as stated above. Nister does not explicitly disclose, but Schoor teaches:
wherein said controller configures said radar to swap or otherwise alternate directions of the first and second bands of operation, such that the first band is used to operate towards the right side of a host vehicle and the second band is used to operate towards the left side of a host vehicle ("In step S14, an interpolation for the angle hypothesis or an angle hypothesis range to be checked takes place in the frequency spectrum of individual evaluation channels, in step S13 a respective frequency position, at which interpolation takes place in the relevant evaluation channel, being selected as a function of the angle hypothesis/of the angle hypothesis range and of d,v." – see at least Schoor: paragraph 0049 lines 6-13) (The examiner notes that Fig. 4 of Schoor as shown below illustrates the process taught by Schoor for determining angles of radar targets, which includes selecting frequency positions for an angle hypothesis range using the distance d and relative velocity v of the radar target. This process includes an embodiment wherein the frequency positions are selected such that the directions corresponding to a first and second frequency position are swapped. This embodiment may occur if a new radar measurement occurs at step S10 of Schoor: Fig. 4, such that step S13 of Schoor: Fig. 4 result in frequency positions being selected such that the frequency positions are swapped relative to a previous selection of frequency positions).


    PNG
    media_image1.png
    665
    480
    media_image1.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nister with these above aforementioned teachings from Schoor to swap the frequency bands at which the active sensor is operating for each of the left side of a host vehicle and the right side of a host vehicle. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Schoor’s angle-resolving radar sensor with Nister’s obstacle avoidance system in order to allow the system to select two distinct frequency positions at which the active sensor may operate for each of the left and right side of a host vehicle (“In one advantageous specific embodiment of the present invention, the control and evaluation unit is designed to select in the aforementioned operating mode for at least one evaluation channel distances or frequency positions that differ from one another at least for two angle hypotheses or angle range hypotheses.” – see at least Schoor: paragraph 0022). The swapping of frequency positions used for two distinct angle ranges may correspond to the active sensor detecting a new set of radar targets at step S10 of Schoor: Fig. 4 such that the previously selected frequency positions would be swapped at step S13 of Schoor: Fig. 4 based on the distances to each of the newly detected radar targets (“The different frequency positions fa(i) correspond to different individual distances di.” – see at least Schoor: paragraph 0038 lines 10-11). Doing so would provide the benefit of allowing the frequency to be adjusted for each specific radar target to improve the accuracy of estimating the angle of the radar target (“An object of the present invention is to provide a radar sensor that permits a simple and exact angle estimation, even in the case of large antenna arrays and signals having a high bandwidth.” – see at least Schoor: paragraph 0011).

Regarding claim 18, Nister in view of Lin, further in view of Schoor, teaches all of the elements of the current invention as stated above. Nister does not explicitly disclose, but Schoor teaches:
wherein said controller configures said radar to adjust the frequencies of each of the first and second bands of operation ("The differences between the distances or frequency positions may also be selected as a function of the distance of the radar target." – see at least Schoor: paragraph 0018 lines 1-3).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Nister with these above aforementioned teachings from Schoor to adjust the frequency bands at which the active sensor is operating for each of the left side of a host vehicle and the right side of a host vehicle. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Schoor’s angle-resolving radar sensor with Nister’s obstacle avoidance system in order to allow the system to select two distinct frequency positions at which the active sensor may operate for each of the left and right side of a host vehicle (“In one advantageous specific embodiment of the present invention, the control and evaluation unit is designed to select in the aforementioned operating mode for at least one evaluation channel distances or frequency positions that differ from one another at least for two angle hypotheses or angle range hypotheses.” – see at least Schoor: paragraph 0022). The adjustment of frequency positions used for two distinct angle ranges may correspond to the active sensor detecting a new set of radar targets at step S10 of Schoor: Fig. 4 such that the previously selected frequency positions would be adjusted at step S13 of Schoor: Fig. 4 based on the distances to each of the newly detected radar targets (“The different frequency positions fa(i) correspond to different individual distances di.” – see at least Schoor: paragraph 0038 lines 10-11). Doing so would provide the benefit of allowing the frequency to be adjusted for each specific radar target to improve the accuracy of estimating the angle of the radar target (“An object of the present invention is to provide a radar sensor that permits a simple and exact angle estimation, even in the case of large antenna arrays and signals having a high bandwidth.” – see at least Schoor: paragraph 0011).

Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive. The amendments to the claims do not add any new limitations which overcome the applied prior art. Further, the applicant has not clearly set forth how the claimed limitations are different from the teachings of the applied prior art.
The applicant argues that the applied prior art does not teach or suggest “an active sensor controller configured to select an operating regime for said digitally configurable active sensor based on a ruleset which factors one or more navigation system outputs provided by said vehicle navigation system”. However, it was not agreed upon during the interview of May 5th, 2022 that the combined teachings of the applied prior art references do not teach or suggest the above recited limitation, and the applicant’s arguments do not clearly indicate which aspects of the above recited limitation are unique from the applied prior art.
As set forth above, Lin teaches the limitation of “an active sensor controller configured to select an operating regime for said digitally configurable active sensor based on a ruleset which factors one or more navigation system outputs provided by said vehicle navigation system” ("In examples of the invention, 814 includes dynamically re-configuring at least a portion (and in some operational modes, all) of at least one of the mixed analog and baseband integrated circuit and signal processor circuit to effect a change in the radar operational mode in response to the monitored radar performance." – see at least Lin: paragraph 0063 lines 8-13). In the cited section of the Lin reference, the step of effecting a change in the radar operational mode corresponds to the claimed step of selecting an operating regime for said digitally configurable active sensor. Further, Lin includes a radar sensitivity monitor configured to monitor radar performance, wherein the radar operational mode may be changed in response to the detected radar performance (“A radar sensitivity monitor and architecture reconfiguration control unit is coupled to the signal processor circuit and is configured to monitor a radar performance and, in response thereto, initiate a change in the radar operational mode.” – see at least Lin: paragraph 0022 lines 7-11). Since the radar sensitivity monitor as taught by Lin is part of the radar unit used for vehicle operation, the monitored radar performance determined from the radar sensitivity monitor corresponds to an output provided by a vehicle navigation system.
Lin further teaches that the system may detect interference based on an environment that the vehicle is navigating through (“For example, in an urban area with dense traffic, the sensitivity of one particular operation mode may be degraded due to mutual interference of other vehicles. In this situation, the digital signal processor control unit 352 or the vehicle user may reconfigure the reconfigurable radar unit to function in a different operational mode that is less susceptible to the particular type of interference encountered.” – see at least Lin: paragraph 0064 lines 11-17). Since the Lin reference includes changing an operating mode based on detecting a particular type of interference, this further supports that the applied references read on the limitation of changing an operating mode based on a ruleset which factors one or more navigation system outputs provided by said vehicle navigation system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lehre et al. (US 2009/0204289) teaches an object detection sensor switchable between a plurality of operating modes, wherein the system supports different sensor types including ultrasound sensors, pulse radar sensors, FMCW radar sensors, LIDAR sensors, and video sensors, and wherein the system may include a sensor capable of switching between pulse radar operation and FMCW operation.
Nix et al. (US 2009/0254260) teaches an adaptive cruise control system for a host vehicle, including a short-range sensor configured to operate in a plurality of operating modes.
Lachner et al. (US 2008/0278370) teaches a multirange radar system having a first operating mode in a first range zone (near area) and a second operating mode for measurement in a second range zone (far area).
Kuroda et al. (US 2004/0196173) teaches a radar apparatus including a digital signal processor having at least two operation modes.
West et al. (US 2017/0090011) teaches a combined pulsed and FMCW radar system configured to select between a pulsed and FMCW operating mode.
Winkler et al. (US 2009/0201194) teaches a dual mode radar including a plurality of transmit channels, wherein each of the plurality of transmit channels is adapted to switch between a first mode and a second mode.
Dooi et al. (US Patent No. 7,148,840) teaches a radar apparatus capable of switching between a first operation mode for FMCW radar function, and a second operation mode for pulse radar function.
Vacanti (US Patent No. 9,000,974) teaches systems and methods for allowing dual-mode radar operation, including a pulse mode and an FMCW mode.
Jeong (US Patent No. 8,717,224) teaches a radar apparatus and antenna apparatus configured to switch between long and mid-range radar function and short range radar function.
Kentley-Klay et al. (US Patent No. 9,939,817) teaches an obstacle detection system, including predicting the path of detected obstacles within a digital map.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667     

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667    


September 23, 2022